OPINION
Relator, Dwight Johnson, has filed a complaint for a writ of mandamus. The relator seeks an order from this court requiring the respondent, the Cuyahoga County Court of Common Pleas, to provide copies of all transcripts, motions, orders and evidence as originally filed in the underlying case of State v. Johnson, Cuyahoga County Court of Common Pleas Case No. CR-263028. The respondent has filed a motion to dismiss. For the following reasons, we grant the respondent's motion.
The relator has failed to comply with Loc.App.R. 45 (B) (1) (a), which provides that such a complaint "* * * must be supported by an affidavit from the plaintiff or relator specifying the details of the claim." Cf. State ex rel. McCool v. Adult Parole Auth. (Mar. 5, 1998), Cuyahoga App. No. 73487, unreported.
In addition, the relator has named the wrong party as respondent in the complaint for a writ of mandamus. The relator seeks relief from the Clerk of the Cuyahoga County Court of Common Pleas and a court reporter. The relator, however, has named the Cuyahoga County Court of Common Pleas as respondent. The relator' s complaint for a writ of mandamus is thus fatally defective. State ex rel. Dollison v. Reddy (1978), 55 Ohio St.2d 59; State ex rel. Pressley v. Industrial Commission of Ohio (1967), 11 Ohio St.2d 141. Finally, the relator has failed to comply with R.C. 2731.04, which provides that the complaint must be brought in the name of the state on relation of the relator. See State ex rel. Huntington Ins. Agency, Inc. v. Duryee (1995),73 Ohio St.3d 530.
Accordingly, we grant the respondent's motion to dismiss. Costs to relator.
Writ dismissed.
ANN DYKE, J., CONCURS
JAMES M. PORTER, ADMINISTRATIVE JUDGE.